Citation Nr: 1308966	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-02 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as variously diagnosed involving depression, anxiety, and adjustment disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing at the RO in Atlanta, Georgia in October 2012.  The transcript of this hearing is of record.

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  A psychiatric disability was not noted upon the Veteran's entrance to military service.

2.  The Veteran manifested a chronic acquired psychiatric disability during service.

3.  The evidence does not clearly and unmistakably demonstrate that the Veteran's chronic acquired psychiatric disability pre-existed service and did not increase in severity during service.

4.  The Veteran suffers from a chronic acquired psychiatric disability which had onset during or is causally related to her active duty service.


CONCLUSION OF LAW

1.  The presumption of soundness applies, and is not rebutted, regarding the Veteran's chronic acquired psychiatric disability.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2012).

2.  A chronic acquired psychiatric disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The Veteran claims entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.  Specifically, the Veteran is claiming that a chronic acquired psychiatric disability was caused during and was first manifested during her two decades of service, and has persisted since her separation from service.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F.3d at 1096.

Initially, the Board notes that the Veteran's March 1984 service entrance examination report contains no notation of any psychiatric disability; the Veteran is presumed to have been psychiatrically sound upon entry.  This presumption operates in the Veteran's favor and the Board will not devote significant discussion at this time to explaining the operation of the presumption of soundness.  The Board simply finds that there is no clear and unmistakable evidence of record to rebut the presumption of soundness with regard to the Veteran's psychiatric health.  Rebutting the presumption of soundness requires that the record present clear and unmistakable evidence that the Veteran's psychiatric disability both preexisted service and was not aggravated by service; the Board finds no such clear and unmistakable evidence.

The most significant evidence indicating that any psychiatric disability pre-existed service is the August 2008 VA examination report following service presenting the examiner's opinion, based upon the Veteran's reported history, that the Veteran's current psychiatric diagnoses pre-existed service because the Veteran "revealed a history of sadness, anger, lack of fulfillment and crying spells surrounding work or marital problems that date to the 1970s, indicating onset of adjustment emotional problems antedating her service induction by a number of years."  The Board finds that the August 2008 VA examination report does not present a clear and unmistakable showing that any psychiatric disability was both preexisting and not aggravated by service.  The Board finds that no evidence of record otherwise presents the type of clear and unmistakable showing to rebut the presumption of soundness.

The Board therefore accepts that the Veteran's psychiatric health is presumed to have been sound upon her entrance to military service and that the presumption is not rebutted; thus, no current acquired psychiatric disability is attributable to pre-service onset or cause.

The Veteran's service treatment records clearly document that she was treated for psychiatric problems during service.  The Board has reviewed the service treatment records, and further notes that the August 2008 VA examiner's own review of these records acknowledged "numerous references to depression, anxiety and adjustment problems."  Various diagnoses are indicated at different times in the service treatment records, just as various diagnoses are also indicated in post-service records.  Significantly, a December 2002 private psychiatric services report concurrent with the Veteran's period of active duty service describes that the Veteran had been in "individual psychotherapy for treatment of depression and anxiety (296.24) since 1/23/02."  The report also indicates that the Veteran was being treated for these diagnoses through medication managed by a psychiatrist.  This report indicates that the Veteran was clearly diagnosed with pertinent psychiatric disorders and was receiving treatment during service; this showing is essentially consistent with a number of other reports including documentation in service treatment reports.  Pertinent diagnoses given in reports from the final years of the Veteran's period of service include 'adjustment disorder with depression,' (in multiple reports in 2003) and "insomnia, mild depression and chronic anxiety" (noted in November 2003).  The pertinent medical records show the Veteran was receiving medical treatment for these diagnoses.  The Board has reviewed the pertinent medical records and observes that these reports are acknowledged and discussed in the August 2008 VA examination report.  The Board finds that the evidence establishes that psychiatric disability manifested during the Veteran's active duty service.

The Board notes that the Veteran's February 2004 separation examination report shows that the Veteran reported experiencing pertinent psychiatric symptoms at the time of her separation.  Post-service evidence includes a November 2006 private treatment report from a licensed clinical social worker confirming that the Veteran had been attending "outpatient therapy [since] 2/11/05" and that the "presenting issues were Depression ..., Anger, and Anxiety."  Clinical notes of the treatment are also in the claims file.  The August 2008 VA examination report contains diagnoses of "Adjustment Disorder" and "Paranoid Personality Disorder."  The Board recognizes that the August 2008 VA examination report suggests that the current diagnoses found at that time may not be acquired psychiatric disabilities but rather may arise from an Axis II personality disorder.  The Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation for service connection purposes. 38 C.F.R. § 3.303(c).  However, the August 2008 VA examiner does diagnose the Veteran with "Adjustment Disorder" as an Axis I clinical psychiatric diagnosis.  This fact, together with the fact that other medical evidence indicates that the Veteran has diagnoses of depression and anxiety disorders, persuades the Board that the Veteran's symptoms have been sufficiently attributed to a diagnosed chronic psychiatric pathology (even if variously diagnosed) for which service connection may be considered.

The Board notes that (1) the evidence of record documents that the Veteran was competently medically diagnosed with chronic acquired psychiatric disabilities during service, (2) multiple instances of in-service diagnosis of pertinent psychiatric disability came within a year of the Veteran's separation from service, (3) that the symptoms associated with the pertinent in-service diagnoses are clearly documented to have persisted following separation from service, and (4) the Veteran's post-service evidence shows treatment for issues featuring depression and anxiety (as well as anger issues) and a diagnosis of adjustment disorder which appears essentially consistent with the psychiatric problems documented during service.

The evidence in this case is not conclusive, but the Board finds that the evidence reasonably establishes that a chronic acquired psychiatric disability manifested during service (variously diagnosed, including as depression and anxiety) and has persisted to the time of the pendency of this appeal.  The psychiatric disability manifesting during service is established, through operation of the presumption of soundness, to have had original onset during military service.  Although there is some contrary evidence of record, featuring the August 2008 VA examination report, the Board's analysis of the breadth of the evidence leads it to conclude that the favorable evidence is at least as persuasive and probative as the negative in this case.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disability is warranted in this case.

In light of the available evidence, and with resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disability is warranted.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the- doubt" rule, where there exists 'an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  Thus, service connection for an acquired psychiatric disability is allowed.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that an RO letter in July 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if she wishes to appeal from those downstream determinations.



ORDER

Service connection for an acquired psychiatric disability is warranted.  The appeal is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


